Opinion by
Mb. Justice Fell,
The decisions relating to the reservation of points at the trial of a cause have not always furnished a clear guide on the subject. In the recent cases of Newhard v. Penna. R. R. Co., 158 Pa. 417, Fisher v. Scharadin, 186 Pa. 565, and Williams v. Crystal Lake Water Co., 191 Pa. 98, the distinction between the reservation of a question of law and one of fact was pointed *492out; and in Casey v. Pal Asphalt Paving Co., ante, [ . 348, the rules established, by all our cases were thus stated: “ 1. The question must be one of law purely, unmixed with any question of fact. 2. It must be one which rules the case so completely that its decision will warrant, a binding instruction. 3. The question must be clearly stated, and the facts on which it arises must be admitted on the record or found by the jury in order that exceptions may be taken and a review had.” In determining whether a reservation is good, we will look at its substance notwithstanding its form, and if it violates any'of these rules a judgment entered in pursuance of it will be reversed, although an exception has not been taken.
The question reserved at the trial, “whether there is any evidence in the case upon which the plaintiff is entitled to recover,” is good in form but not in substance.
The testimony gave rise to two principal questions, one of law and one of fact: (1) whether a prosecutor who becomes bail for a prisoner under an agreement with a third person to indemnify him, is precluded on the ground of public policy from recovering on the bond of indemnity given; (2) whether the plaintiff acted in good faith after the bond was given, and gave the surety an' opportunity to perform its covenant of indemnity. The first question might have been reserved, and the second submitted to the jury, and a judgment entered in favor of the defendant non obstante veredicto, if the finding of the jury had been in the plaintiff’s favor on the question of fact, and the opinion of the court against him on the question of law. The second question could not properly have been withdrawn from the jury, as its decision depended upon disputed facts. In substance the reservation is : whether upon the whole testimony the plaintiff is entitled to recover; and this is clearly bad, as it involves the drawing of inferences of fact from the evidence, which is the province of the jury: Casey v. Paving Co., supra.
It was said by Sharswood, J., in the opinion in Wilde v. Trainor, 59 Pa. 439, “ wherever there is a judgment on reserved points, it is always desirable that there should be a written opinion to indicate to the court of errors the ground of the judgment.” This suggestion has been repeated many times since, but it is frequently disregarded. The decision of the *493question of law reserved in this case is without precedent in this state, and it does not seem to be in harmony with the trend of decision on the same or similar questions in other states. It is especially desirable in such a case that the ground of the decision should be clearly stated.
The judgment is reversed with a venire facias de novo.